IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00170-CR

WILLIAM CHARLES WEBB,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2012-678-C2


                                       ORDER

      On July 12, 2018, we received the following three motions from Appellant William

Charles Webb:      “Appellant, William Charles Webb’s, Motion for Rehearing,”

“Appellant’s Motion Requesting the Clerk’s Record,” and “Appellant’s Second Motion

Requesting Appointment of Counsel.” None of the motions contains proper proof of

service as required by the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 9.5.

      We have previously invoked Rule 2 in this appeal to suspend Rule 9.5’s proof-of-

service requirement for Appellant’s first motion for the appointment of counsel, and we
forwarded Appellant’s first motion for the appointment of counsel to the attorney of

record for the State. However, the Clerk of the Court notified Appellant by letter dated

June 7, 2018, that “[n]o other service will be undertaken as an accommodation by this

Court.”

       Accordingly, “Appellant, William Charles Webb’s, Motion for Rehearing,”

“Appellant’s Motion Requesting the Clerk’s Record,” and “Appellant’s Second Motion

Requesting Appointment of Counsel” are stricken. See TEX. R. APP. P. 9.4(k).



                                                      PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed August 15, 2018




Webb v. State                                                                     Page 2